IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Dependency of         No. 82382-5-I

 R.S.H.                                     DIVISION ONE

                 A minor child.             UNPUBLISHED OPINION




      SMITH, J. — The father, M.A.H., appeals the termination of his parental

rights with respect to his son, R.S.H. The father contends that because the

Department of Children, Youth, and Families (Department) failed to provide him a

necessary and court-ordered psychological evaluation with a parenting

component, the court order terminating his parental rights must be reversed. We

conclude that the Department met its obligation by offering the father the

psychological evaluation and affirm the termination of parental rights.

                                       FACTS

      In April 2017, while the father was incarcerated, the court placed his

children, R.S.H. and two daughters, with relatives after an initial shelter care

hearing. However, R.S.H. was moved from his grandmother’s home to a non-

relative foster care home.

      In August 2017, while still incarcerated, the father entered into an agreed

order of dependency with respect to R.S.H. The court ordered the father to

participate in remedial services such as a drug and alcohol evaluation, a




 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82382-5-I/2


psychological evaluation with a parenting component due to his PTSD, 1 and

domestic violence batterer’s treatment. After the dependency was established,

a social worker, Denise Huynh, met with the father to discuss the services he

needed to complete. Huynh referred the father to Dr. Sierra Swing for the

psychological evaluation. The father was released from prison later that month.

However, Dr. Swing was not immediately available for an appointment. When

Dr. Swing did become available, Huynh had lost contact with the father.

      Huynh later learned that the father was incarcerated again, and Dr. Swing

was unwilling to go to jail to complete the evaluation. In November 2017, Xiao

Yu Jackson, a Department supervisor, visited the father while he was in jail and

encouraged him to seek services while in jail. In December 2017, the father

was released from jail, but shortly after was hospitalized for a gunshot wound

and then incarcerated again. It took about a month for Huynh to determine that

the father was incarcerated again.

      While incarcerated, the father attended permanency planning and

dependency review hearings. In February 2018, the father attended his

children’s permanency planning hearing. However, at the review hearings, the

dependency court repeatedly found that the father was not making progress in

his remedial service plan. In March 2018, the father was out of custody and

participating in a work release program. The father contacted Jackson in June

2018 and asked about visitation with his children. The father’s last visit with his




      1 The father has been diagnosed with post-traumatic disorder (PTSD) based
on his childhood experiences during Somalia’s civil war.


                                            2
No. 82382-5-I/3


children was in June 2018.

      Towards the end of 2018, the father was incarcerated again. The father

remained incarcerated from the end of 2018 until he was released in September

2019. The father was out of custody for three weeks until he was arrested and

incarcerated again in October 2019. From October 2019 until the termination

trial in January 2021, the father remained incarcerated. In August 2019 Huynh

referred the father to different providers for the substance abuse evaluation,

urinalysis testing, and domestic violence treatment. The father told the social

worker that he was familiar with these providers.

      In February 2020, Jackson met with the father at the Maleng Regional

Justice Center and encouraged him again to participate in services. Jackson

also instructed the father to contact his attorney and select a new agreed upon

provider for the psychological evaluation. In March 2020, the Department

referred the father for a psychological evaluation with Dr. Steve Tutty. However,

Dr. Tutty was not able to go to the prison to perform the evaluation because of

COVID-19 restrictions.

      In March 2020, the Department filed a petition to terminate the father’s

parental rights. From June through August 2020, Department social worker

Kate Kersey sent three service letters to the father regarding his remedial court-

ordered services. The letters also acknowledged that while the father was

incarcerated at the Washington State Penitentiary there were “no known

resources” for pursuing his court-ordered services. During normal times,

treatment program meetings are available, but these meetings were not




                                           3
No. 82382-5-I/4


available to the father while he was incarcerated due to the pandemic.

       In January 2021, at the termination trial, the father acknowledged that he

never started any of the services required of him, which included a substance

abuse evaluation followed by compliance with any treatment recommendations,

urinalysis testing, participation in a domestic violence treatment program, and a

psychological evaluation with a parenting component. When asked whether he

had made any progress in the services, the father testified, “[a]bsolutely not.”

During the trial, the father voluntarily relinquished his parental rights to his two

daughters, S.H. and A.H. After hearing three days of testimony and considering

multiple exhibits, the trial court terminated the father’s parental rights to his

remaining child, R.S.H. The father appeals.

                                     ANALYSIS

       The father asserts that we must reverse the court order terminating his

parental rights because the Department failed to provide the necessary and

court-ordered service of a psychological evaluation. We disagree.

       Parents have a fundamental liberty interest in the “care, custody, and

management” of their children. Santosky v. Kramer, 455 U.S. 745, 753, 102 S.

Ct. 1388, 71 L. Ed. 2d 599 (1982); In re Welfare of D.E., 196 Wn.2d 92, 102, 469

P.3d 1163, 1168 (2020). In a trial for termination of parental rights, the

Department is required to prove that the court-ordered services “have been

expressly and understandably offered or provided and all necessary services,

reasonably available, capable of correcting the parental deficiencies within the

foreseeable future have been expressly and understandably offered or provided.”




                                              4
No. 82382-5-I/5


RCW 13.34.180(1)(d). If a parent is incarcerated, the Department must, where

possible, specify “treatment that reflects the resources available at the facility

where the parent is confined.” RCW 13.34.136(2)(b)(i)(A). “When the State

suggests remedial services to a parent, it has an obligation under [former] RCW

13.34.180(4) [(1979)] to at least provide him or her with a referral list of agencies

or organizations which provide the services.” 2 In re Welfare of Hall, 99 Wn.2d

842, 850, 664 P.2d 1245 (1983). The Department fails its obligation when it

delays in providing a service that results “in the Department ultimately never

providing the service.” In re Parental Rights to D.H., 195 Wn.2d 710, 726, 464

P.3d 215 (2020). However, “a parent’s unwillingness or inability to make use of

the services provided excuses” the Department from offering additional services.

In re Dependency of Ramquist, 52 Wn. App. 854, 861, 765 P.2d 30 (1988).

“[E]ven where the Department ‘inexcusably fails’ to offer services to a willing

parent, termination will still be deemed appropriate if the services ‘would not have

remedied the parent’s deficiencies in the foreseeable future.’” In re Welfare of

M.R.H., 145 Wn. App. 10, 25, 188 P.3d 510 (2008); In re Dependency of T.R.,

108 Wn. App. 149, 164, 29 P.3d 1275 (2001).

       We will uphold the trial court’s factual findings if they are supported by

substantial evidence, and if so, we determine whether the findings support the

court’s conclusions of law and judgment. In re Dependency of P.D., 58 Wn. App.

18, 25, 792 P.2d 159 (1990). “Substantial evidence is evidence in sufficient

quantity to persuade a fair-minded, rational person of the truth of the declared



       2   Former RCW 13.34.180(4) is now codified at RCW 13.34.180(1)(d).


                                              5
No. 82382-5-I/6


premise.” In re Welfare of T.B., 150 Wn. App. 599, 607, 209 P.3d 497 (2009).

We evaluate whether there is substantial evidence in light of the standard of

proof required, which in a termination proceeding is “clear, cogent, and

convincing evidence.” P.D., 58 Wn. App. at 25, RCW 13.34.190. 3

       Here, the Department offered the services as required by

RCW 13.34.180(1)(d). The Department referred the father to providers for

substance abuse evaluation and treatment, urinalysis testing, and a domestic

violence treatment program. The trial court found that he failed to present any

evidence or verification of his participation in any of the services. As for the

psychological evaluation, the Department fulfilled its obligation. The Department

referred the father to Dr. Swing and Dr. Tutty. However, Dr. Swing was not able

to conduct the evaluation because the father was incarcerated, and Dr. Tutty was

not allowed in the jail to conduct the evaluation due to the jail’s pandemic

restrictions. Additionally, Jackson continuously encouraged the father to

participate in services. We conclude that there is clear, cogent, and convincing

evidence to support the court’s finding that the Department has fulfilled its

obligation to offer necessary services. Hall, 99 Wn.2d at 850 (Department has

an obligation to “at least provide him . . . with a referral list of agencies or

organizations which provide the services.”).



       3On appeal, the father assigned error to some of the trial court’s findings
about these issues. However, in his brief, he abandons all of these challenges
and focuses only on whether the necessary and court-ordered psychological
evaluation with the parenting component was expressly and understandably
offered or provided. “A party that offers no argument in its opening brief on a
claimed assignment of error waives the assignment.” Brown v. Vail, 169 Wn.2d
318, 336 n.11, 237 P.3d 263 (2010).


                                               6
No. 82382-5-I/7


       Furthermore, the father failed to complete the services while he was not

incarcerated or take advantage of the services available during the several

months he was incarcerated before the pandemic. The father did not

communicate or inform the Department of his location when he was released

from incarceration and indicated that he felt it was not his responsibility to do so.

Department social workers testified that there were time periods that they did not

know where the father was located and at times had no way of reaching him.

The father’s unwillingness to participate in the services offered and his lack of

communication excuses the Department from providing additional services that

might have been helpful. Ramquist, 52 Wn. App. at 861.

       Lastly, even if we were to determine that the Department’s efforts to

arrange for a psychological evaluation were inadequate, it does not appear that

the psychological evaluation would have remedied the father’s deficiencies in the

foreseeable future because the evaluation was not a remedial service, but was

rather an assessment of his psychological status and his parenting capabilities.

The trial court found that there was little likelihood that the father’s conditions

would be remedied so that R.S.H. could return to him, and due to the child’s

young age and developmental needs, the “near future” for the five-year-old boy

to establish permanency is imminent. The father admitted that he never even

started any of the services required by him that were meant to remedy his

parental deficiencies. M.R.H., 145 Wn. App. at 25 (“Where the record

establishes that the offer of services would be futile, the trial court can make a

finding that the Department has offered all reasonable services.”).




                                               7
No. 82382-5-I/8


          Therefore, under the totality of the circumstances, we conclude that the

Department’s efforts were sufficient. The Department’s attempts at referrals, the

father’s unwillingness to maintain contact with the Department, his failure to

engage in the services while not in custody, and the unavailability of services due

to COVID-19 support the trial court’s finding that the Department understandably

offered or provided all necessary and reasonably available services capable of

correcting the father’s parental deficiencies within the foreseeable future. We

affirm.




WE CONCUR:




                                               8